Exhibit 10.2

Crown Castle International Corp.

Summary of Non-Employee Director Compensation

Initial Equity Grant. Each newly appointed or elected non-employee director is
granted, pursuant to the Crown Castle International Corp. (“Company”) 2004 Stock
Incentive Plan, as amended (“2004 Plan”), a number of unrestricted shares of
common stock of the Company (“Common Stock”) having a valuation equal to
approximately $90,000, valued at the per share closing price of the Common Stock
as of the effective date of the director’s appointment or election.

Annual Equity Grant. At the Board’s first regularly scheduled meeting of each
year, each non-employee director is granted shares of Common Stock having a
valuation equal to approximately $125,000 ($190,000 in the case of the Chairman
of the Board), valued at the per share closing price of the Common Stock as of
the date of such Board meeting. On February 21, 2008, the Board granted pursuant
to the 2004 Plan (1) 3,464 shares of common stock (priced at $36.09, the closing
price of the Common Stock on February 21, 2008) to each non-employee director of
the Board other than J. Landis Martin and (2) 5,265 shares of common stock
(priced at $36.09, the closing price of the Common Stock on February 21, 2008)
to J. Landis Martin for service as non-employee chairman of the Board.

Retainer and Fees. Each non-employee director receives an annual retainer of
$45,000 (plus an additional $10,000 for the Audit Committee chairman and an
additional $5,000 for each other Board committee chairman) paid quarterly and
reimbursement of reasonable incidental expenses. Each non-employee director also
receives $1,500 for attendance at each Board meeting held “in person” and $1,000
for attendance at each Board meeting held by conference call. In addition, each
non-employee director receives $1,500 for each Board committee meeting attended
(plus, in the case of a Board committee chairman, an additional $1,000 for each
committee meeting after the fourth such meeting in any given year).

Other Benefits. Each non-employee director is eligible to participate, at such
director’s cost and election, in the Company’s medical and dental plans.

Employee Directors. A director who is also an employee of the Company receives
no additional compensation for services as a director.